Citation Nr: 0522404	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-09 441	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 
2004, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities (TDIU).  

2.  Entitlement to an effective date earlier than January 16, 
2004, for a grant of entitlement to dependents' educational 
assistance under the provisions of Title 38, Chapter 35, 
United States Code.

3.  Entitlement to separate 10 percent evaluations for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from January 1960 to July 
1960 and from May 1968 to October 1969 and from January 1991 
to July 1991.  Subsequent to his separation from active duty 
in October 1969 and prior to his recall to active duty in 
January 1991, the veteran was a member of the United States 
Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 2003 and March 2004 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

With regard to the veteran's claim for separate 10 percent 
evaluations for bilateral tinnitus, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005) which reversed a decision of the 
Board which had concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on a 
court precedent which may ultimately be overturned on appeal, 
the Secretary of Veterans Affairs has imposed a stay on 
adjudication of claims affected by Smith.  The specific 
claims affected by the stay include claims for compensation 
for tinnitus, such as the veteran's pending increased rating 
claim, which were filed prior to June 13, 2003, and seek a 
disability rating greater than 10 percent for tinnitus.  Once 
a final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus claims, including the veteran's 
pending claim, which were subject to the stay will be 
resumed.



FINDINGS OF FACT

1.  The date of claim for TDIU was May 10, 2002.

2.  Entitlement to TDIU did not arise earlier than January 
16, 2004.

3.  Entitlement to dependents' educational assistance under 
the provisions of 
Title 38, Chapter 35, United States Code, did not arise 
earlier than January 16, 2004.

CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than January 16, 
2004, for a grant of entitlement to TDIU is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.16 (2004).

2.  Entitlement to an effective date earlier than January 16, 
2004, for a grant of entitlement to dependents' educational 
assistance under the provisions of Title 38, Chapter 35, 
United States Code, is not warranted.  38 U.S.C.A. §§ 3500, 
3501, 3510, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.   The Court has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In April 2004, the veteran filed a notice of disagreement 
with the effective date assigned for the grant of service 
connection for TDIU.  VA's General Counsel has considered the 
question of whether  VA must notify a claimant via a VCAA 
letter of the information and evidence necessary to 
substantiate an issue first raised in a notice of 
disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

See VAOPGCPREC 8-2003 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  The Board 
finds that, in the veteran's case, under the holding of 
VAOPGCPREC 8-2003, further notice from VA to the veteran is 
not required with regard to his claim for an earlier 
effective date for the grant of service connection for TDIU.  
A VCAA notice letter furnished by the RO to the veteran in 
March 2004 prior to the rating decision later that month 
which granted entitlement to TDIU complied with VA's duty 
pursuant to the VCAA to notify the veteran of the evidence 
needed to substantiate his claim for TDIU.  In an April 2004 
statement of the case, the RO informed the veteran of the 
legal authority governing determinations as to effective 
dates, the evidence considered, and the reasons and the bases 
for the determination made in his case.  The RO included a 
detailed discussion as to the date on which the veteran's 
entitlement to a grant of TDIU arose.  The RO specifically 
advised the veteran that the date assigned represented the 
later of the date of claim for TDIU and the date on which his 
entitlement to TDIU and to Chapter 35 benefits arose.  Based 
on these facts, the veteran has been fully advised as to what 
evidence would be required to show entitlement to an earlier 
effective date.  He has not responded with additional 
evidence or argument, instead asserting entitlement to an 
earlier date based on evidence and argument already in the 
claims file and considered in this appeal.  

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claims decided herein.  The RO had obtained private treatment 
records identified by the veteran prior to the rating 
decision in March 2004 which granted his claim of entitlement 
to TDIU.  The RO determined that the record with regard to 
the earlier effective date claims was complete.  Neither the 
veteran nor his representative has identified any 
additionally available evidence which is pertinent to the 
appeal.  In this case, based on a determination as to the 
earliest date on which entitlement to TDIU on a schedular 
basis under the provisions of 38 C.F.R. § 4.16 arose, remand 
for additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
As such, the Board finds that all evidence necessary for an 
equitable resolution of the claims on appeal decided herein 
has been obtained.

II. Legal Criteria

A.  Entitlement To TDIU On Schedular Basis   

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Marginal employment 
shall not be considered substantially gainful employment.  
For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2004).  

B.  Entitlement To TDIU On Extraschedular Basis   

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2004). 



C.  Dependents' Educational Assistance   

Dependents of a veteran with service connected total 
disability permanent in nature are entitled to receive 
educational assistance subject to the provisions of chapter 
35, Title 38, United States Code.  38 U.S.C.A. §§ 3500, 3501, 
3510 (West 2002).  

D.  Effective Dates    

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).

E.  Informal and Formal Claims

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2004).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  See Rodriguez v. West, 189 
F.3d 1351, 1353-4 (1999).  That court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing".

III. Factual Background and Analysis

The record reveals that on May 10, 2002, the veteran filed VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability.  It is undisputed that 
prior to May 10, 2002, the veteran did not file a formal or 
informal claim of entitlement to TDIU.  Therefore, the Board 
finds that May 10, 2002, is the date of claim for TDIU.

The Board notes that on May 10, 2002, when the veteran first 
claimed entitlement to TDIU, service connection was in effect 
only for hearing loss, evaluated as non-compensably (zero 
percent) disabling and tinnitus, evaluated as 10 percent 
disabling, and the veteran's combined service connected 
disability rating was 10 percent.  He had multiple service 
connection claims pending at that time.  In a decision on 
September 19, 2002, the Board denied five of the veteran's 
service connection claims.  A January 2004 rating decision by 
the RO granted the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) and assigned an 
evaluation of 70 percent for that disability effective June 
24, 2002.  With this rating action, the veteran had a 
combined disability rating of 70 percent from June 24, 2002, 
and he thus met the schedular standards of 38 C.F.R. 
§ 4.16(a) as of that date.  However, his formal claim for 
TDIU received on May 10, 2002, showed that the veteran was 
maintaining substantially gainful employment at that time.  
On the claim form, the veteran stated that he was earning 
$1000 per month as a self-employed repairman and that he had 
earned $21,000 in his repair business in the previous 12 
months.  In the "remarks" section of the TDIU claim form 
which he filed on May 10, 2002, the veteran stated, "I have 
had to reduce my self employed work hours as a result of my 
PTSD condition and find that I am having more difficulty 
coping with work and people.  Once approved for 
unemployability I will terminate my work." 

In a report dated in August 2002 and received by VA in 
September 2002, a private psychologist who had evaluated the 
veteran stated an opinion that he was unemployable by reason 
of PTSD symptomatology.

In February 2004, the veteran filed another VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability.  On this claim form, he stated that his 
total earned income for the past 12 months was $10,000 and 
that he stopped working in his self-employed repair business 
on January 16, 2004, which was the last day he worked full-
time.  The Board notes that the veteran's earned annual 
income prior to January 16, 2004 exceeded the poverty 
threshold for one person for the year beginning in October 
2003 of $9183, as determined by the Census Bureau.  The 
veteran has not contended and there is no probative evidence 
of record tending to show that his self-employment as a 
repairman by which he had been supporting himself constituted 
"marginal employment" for TDIU purposes.  For that reason, 
there is no basis to find that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities and thus entitled to 
a grant of TDIU at any time earlier than his last day of full 
time work, January 16, 2004, the date on which the RO found 
that his entitlement to TDIU arose.  The veteran is thus not 
entitled to an effective date earlier than January 16, 2004, 
for the grant of entitlement to TDIU.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.16(a) (2004).

The RO granted the veteran's claim for TDIU on a schedular 
basis under the provisions of 38 C.F.R. § 4.16(a) and not on 
an extraschedular basis under the provisions of 38 C.F.R. 
§ 4.16(b).  In the discussion above, the Board has explained 
the reasons and bases for the conclusion that the veteran is 
not entitled to an earlier effective date for the grant of 
TDIU on a schedular basis.  The veteran and his 
representative have not raised an issue of whether the March 
2004 rating decision involved clear and unmistakable error 
(CUE) by not granting entitlement to TDIU on an 
extraschedular basis effective on a date earlier than January 
16, 2004.  Such a claim has not been adjudicated by the RO 
and appealed to the Board, and so the laws and regulations 
pertaining to entitlement to TDIU on an extraschedular basis 
are not for consideration in the Board's decision on the 
earlier effective date issues in the veteran's current 
appeal.  

Because, in the veteran's case, entitlement to dependents' 
educational assistance under chapter 35, Title 38, United 
States Code, is derivative of his entitlement to TDIU, the 
effective date for that benefit must be the same as the 
effective date of the grant of entitlement to TDIU, which is 
January 16, 2004.  See 38 U.S.C.A. §§ 3500, 3501, 3510 (West 
2002); 38 C.F.R. § 3.400 (2004).  

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an effective date earlier than January 16, 
2004, for a grant of entitlement to TDIU is denied.  

Entitlement to an effective date earlier than January 16, 
2004, for a grant of entitlement to dependents' educational 
assistance under the provisions of Title 38, Chapter 35, 
United States Code, is denied


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


